[Cite as Sedgwick CMS v. Ohio Dept. of Transp., 2011-Ohio-4376.]



                                     Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




SEDGWICK CMS

       Plaintiff

       v.

ODOT

       Defendant

        Case No. 2011-04118-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL

        {¶1} On March 23, 2011, this court issued an entry ordering plaintiff entity to
obtain counsel to proceed with this claim, to file a notice of appearance, and an
amended complaint with this court. Plaintiff entity was also ordered to submit the $25
filing fee or a poverty statement. Plaintiff entity has failed to comply with the court
orders. Therefore, plaintiff entity’s action is DISMISSED without prejudice pursuant to
Civ.R. 41. The court shall absorb the costs of this case.



                                                         ________________________________
                                                         DANIEL R. BORCHERT
                                                         Deputy Clerk


Entry cc:

Sedgwick CMS
Collette Lee
Case No. 2011-04118-AD          -2-   ENTRY




Case No. 2011-04118-AD          -2-   ENTRY



P.O. Box 14446
Lexington, Kentucky 40512

DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11